Case 1:20-cv-11641-RGS Document 3-15 Filed 09/02/20 Page 1 of 4




                   EXHIBIT 14

         July 21-22 Emails with Rep. Ferrante
                 Case 1:20-cv-11641-RGS Document 3-15 Filed 09/02/20 Page 2 of 4


  From:    Gideon Coltof gideon@bit.bar
Subject:   Fwd: Restaurant-Arcade Followup
   Date:   July 31, 2020 at 12:53 PM
     To:   mjr@randazza.com

       Thread # 2

       ---------- Forwarded message ---------
       From: Gideon Coltof <gideon@bit.bar>
       Date: Wed, Jul 22, 2020 at 7:05 AM
       Subject: Re: Restaurant-Arcade Followup
       To: Cruz, Victor (HOU) <victor.cruz@mahouse.gov>, Lovely, Joan B. (SEN) <Joan.Lovely@masenate.gov>, Tucker, Paul - Rep.
       (HOU) <Paul.Tucker@mahouse.gov>, Maloof, Micaela (SEN) <Micaela.Maloof@masenate.gov>, Wakelin, Johanna (SEN)
       <Johanna.Wakelin@masenate.gov>
       Cc: Rob Hall <rob@bit.bar>


       Good morning!

       Two quick updates...

       First, in addition to the legislators I listed in my previous email, I was informed that the owner of Flashback in Hyannis contacted
       Representative William Crocker last night.

       Second, my business partner Rob Hall received a discouraging and rather confusing message from Representative Ann-Margret
       Ferrante (copied below). In essence, Representative Ferrante reports that the Baker administration is adamantly opposed to us
       opening under Phase 3 because 1) unnamed public health experts, feel that "indoor and outdoor gaming arcades are most
       appropriately placed in Phase 4", and 2) the law "prohibits arcades from coming under the definition of a casino".

       Given the clear similarities between video games and video slot machines that I enumerated earlier, the fist reason seems arbitrary
       as it fails to explain why public health experts believe that indoor gaming casinos are safe, while indoor gaming arcades are
       not. The second reason is odd because of course, I never asked to be defined as a casino; I proposed adopting the COVID
       mitigation plan approved for casinos, because the same public health experts evidently feel that they are sufficient to prevent
       spreading the virus.

       If the issue hinges on public safety, then the onus is on the governor's office to explain either a) what is intrinsic to my model that
       poses so much more of a risk to public health than a casino that justifies driving me and four other small business into bankruptcy,
       or b) why if all business that look like mine are so risky, that one incredibly well monied special interest got a carve out.

       I mean really, this room at Encore Boston with 1,800 video slots can be made safe, but Bit Bar with its 30 video games can not be?
       It makes no sense.




       Please let me know your thoughts and if there is anything else I can do.

       Many thanks again,

       ~Gideon

       ----

           From: "Ferrante, Ann-Margaret - Rep. (HOU)" <Ann-Margaret.Ferrante@mahouse.gov>
           Subject: RE: [External]: Restaurant/Classic Arcades misclassified in MA Reopening Plan
           Date: July 21, 2020 at 3F27F33 PM EDT
           To: Rob Hall <rob@bit.bar>
          Case 1:20-cv-11641-RGS Document 3-15 Filed 09/02/20 Page 3 of 4



  Rob,

  I hope that this email ﬁnds you well.

  I spoke to the Governor's Oﬃce about your situa?on, however, indoor and outdoor arcades
  whether for adults or children are scheduled for Phase 4. There is a legal deﬁni?on and
  oversight that casinos must adhere to under the regula?ons of the Mass Gaming Commission,
  which prohibits arcades from coming under the deﬁni?on of a casino.

  Although I empathize with your posi?on, at this ?me, the Baker Administra?on is immoveable
  on it.

  As such, the list of businesses and ac?vi?es is subject to revision based on that informa?on
  and the issuance of sector-speciﬁc guidance that details the protocols and prac?ces necessary
  to safely resume opera?on and to reduce the risk of employees and customers being exposed
  to COVID-19.

  The Baker Administra?on has determined, with input from the public health experts, that
  indoor and outdoor gaming arcades are most appropriately placed in Phase 4.

  Restaurants are able to operate indoor/outdoor right now with restric?ons. Among those
  restric?ons include that pool tables, darts, and other indoor games must remain closed.

  As research and data on COVID-19 con?nues to evolve, the reopening plan can and will be
  updated appropriately to reﬂect the latest science.

  If I hear diﬀerently, I will reach out.


  Ann-Margaret
On Tue, Jul 21, 2020 at 3:33 PM Gideon Coltof <gcoltof@gmail.com> wrote:
 Hello Senator Lovely and Manny,

  It was a real pleasure speaking with you today, and I thank you in advance for your assistance in this matter! Below is a list of all
  the state senators and representatives that owners of restaurant-arcades around the Commonwealth have contacted.
  Unfortunately I am told that none of these legislature ever got back to the respective constituents (although I just reached out to
  my Brookline representatives today so I may yet hear back), apart from Senator Moore who evidently said that the matter was
  outside his jurisdiction.

  Thank you again and have a wonderful day!

  ~Gideon

  -----------

  Brookline
  Senator Cynthia Creem
  Representative Tommy Vitolo

  Gloucester
  Senator, Bruce Tarr
  Representative, Ann-Margaret Ferrante

  New Bedford
  Senator Mark Montigny
      Case 1:20-cv-11641-RGS Document 3-15 Filed 09/02/20 Page 4 of 4


Worcester
Senator Mike Moore

Hyannis
Senator Julián Cyr
